G.B. Smith, J.
(dissenting). I agree with the Commissioners who dissented from the decision to remove Justice Laura Blackburne from the bench and voted for censure. I thus dissent from the ruling of the majority.
Commissioner Coffey stated:
“The decision reached by the majority in this mat*222ter is unprecedented and I believe unwarranted. The mistake made by the respondent, while wrong and while sanctionable, was in all respects a classic case of an error of judgment, which we as a Commission historically have been very cautious in criticizing. For a single error of judgment, in the absence of a breach of trust, to result in removal from office is unduly harsh.”
Commissioner Emery stated:
“The removal of Justice Laura Blackburne is both unprecedented and unfair. It is unprecedented because, until this case, neither this Commission nor the Court of Appeals has ever removed a judge based on a single event of misconduct, no matter how egregious, unless the misconduct was based upon breach of trust, venal conduct, moral turpitude or personal gain for the judge. It is unfair because this Commission is imposing career capital punishment upon an experienced, highly-respected and accomplished jurist, with an unblemished disciplinary history, who, indisputably, is unlikely to engage in this type of misconduct again.”
On June 10, 2004, Justice Blackburne was informed that a police officer was present who wished to speak with a defendant who had been referred to a drug treatment program. She was subsequently informed that the officer was there to arrest the defendant. She was not informed what the arrest was for. She directed a court officer to escort the defendant from the courthouse to avoid being arrested in the court. She stated on the record that she was not trying to prevent the arrest but was acting because she felt that she had been misled.
A public outcry arose over the action, including statements from Governor Pataki and Mayor Bloomberg.*
On the day following the incident, the Patrolmen’s Benevolent Association filed a complaint with the Commission on Judicial Conduct. Eventually, a hearing was held before a Referee, former Appellate Division Justice Ernst Rosenberger. He concluded that the petitioner had violated several sections of the Rules of Judicial Conduct. The Commission then voted, 8 to 2, to remove Justice Blackburne from the bench.
*223On December 1, 2004, during the direct examination of Justice Blackburne, she responded this way to the incident of June 10, 2004:
“Q. Well, let me ask you this: As you sit here today and reflecting back on that day and what occurred, how do you feel about it today if that had occurred again? If it were to occur today in the same courtroom, what would you do?
“A. I would have had a conference with the district attorney different from the conference that I had. I would have slowed it down and had even the officer come in and put something on the record. I would have asked my clerk to speak to the officer to find out what this was about for two reasons: One, first and foremost, if it was a felony arrest — and, at that point, I never knew what the arrest was for — but if it was for a felony, then, that would have had implications for Mr. Sterling’s continued participation in the program. So that there were a number of things that I should have done at that time that I did not do.
“Q. On that day, on June 10th, did you feel remorseful about what had happened?
“A. Remorseful? . . .
“Q. How did you feel that day, later that evening, reflecting on what occurred?
“A. I felt remorseful. I felt ashamed, and I was angry at myself for having acting [sic] precipitously.
“Q. Let me ask you this: From that day — After that occurs, from that day on till the present day, have you ever said to anyone you did the right thing?
“A. Oh, certainly not.
“Q. You felt it was the wrong thing. Correct?
“A. Yes.”
The Referee, a respected former Justice of the Appellate Division, found that Justice Blackburne had violated several provisions of the Rules of Judicial Conduct. The violations were of the following sections:
*224“Section 100.1 A judge shall uphold the integrity and independence of the judiciary
“An independent and honorable judiciary is indispensable to justice in our society. A judge should participate in establishing, maintaining and enforcing high standards of conduct, and shall personally observe those standards so that the integrity and independence of the judiciary will be preserved. The provisions of this Part are to be construed and applied to further that objective.”
“Section 100.2 A judge shall avoid impropriety and the appearance of impropriety in all of the judge’s activities
“(A) A judge shall respect and comply with the law and shall act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary.”
“Section 100.3 A judge shall perform the duties of judicial office impartially and diligently . . .
“(B) Adjudicative responsibilities
“(1) A judge shall be faithful to the law and maintain professional competence in it. A judge shall not be swayed by partisan interests, public clamor or fear of criticism.”
The Commission also determined that Justice Blackburne had violated these sections.
The action by Justice Blackburne was wrong and sanction-able. There is no dispute, however, that Justice Blackburne did not act for personal gain or for venal reasons.
Over the years, this Court and the Commission have removed a number of persons from the bench. Not until this case, however, has a judge ever been removed for one act of bad judgment. In this case, the Commission relies most strongly on Matter of Gibbons (98 NY2d 448, 450 [2002]). There, a town justice had issued a search warrant authorizing a search of a location for environmental violations. The justice had been previously involved with the company that was the target of the search. Nevertheless, he called the attorney for that company and during the conversation, revealed that a search warrant had been issued. The Commission recommended removal and this Court agreed.
*225In its opinion the Commission did not discuss the majority of the cases discussed in the opinion of the dissenting Commissioners or attempt to reconcile the differences in sanctions.
In Matter of Skinner (91 NY2d 142, 144 [1997]), a town justice of the Columbia Town Court in Herkimer County arranged for the arraignment of a friend who had been accused of sexual abuse at a time when no prosecutor was available. The justice then dismissed the case. In addition, the justice directed that an 18 year old who had passed a bad check return in two weeks with the amount of the check and fines totaling $335 as restitution. When the defendant returned but was $50 short, the justice jailed him, without advising him that he had a right to an attorney, until defendant’s mother put up the money. While the Commission determined to remove the justice, this Court directed that a sanction of censure be substituted. It is simply not an adequate answer to say that the Skinner case occurred some time ago. The sanction here and the sanction in Skinner cannot be reconciled.
There is no good reason why the judges in the following cases were censured while Justice Blackburne is removed. In Matter ofFriess (1982 Ann Report of NY Commn on Jud Conduct 109) the judge released a murder defendant into his custody and then took her home with him (no sexual purpose existed). In Matter of Dusen (2005 Ann Report of NY Commn on Jud Conduct 155) the judge issued an illegal court order and fabricated a conviction so that the defendant could be deported. In Matter of Mills (2005 Ann Report of NY Commn on Jud Conduct 185), a defendant who had been acquitted and was not represented by counsel was held in an isolation cell for four days and a contempt order was doctored to cover up the basis for the incarceration. The same judge jailed a defendant’s father who allegedly used an expletive in a parking lot.
There is no sound reason to treat Justice Blackburne more harshly than Town Justice Skinner and Judges Friess, Dusen and Mills. But the disparity in sanction is even more glaring when cases in which this Court directed removal are compared to this case and when cases in which the Commission recommended removal or censure are compared to this case.
There is no sound reason to treat Justice Blackburne as harshly as a dozen other cases in which judges who were removed based on a single incident exhibited criminal or venal activity. Those cases, all cited by Commissioner Emery, include:
*226Court of Appeals:
Matter of Scacchetti v State Commn. on Jud. Conduct (56 NY2d 980, 981 [1982])—bribe solicitation; Matter of Cerbone (61 NY2d 93, 95 [1984])—derogatory reference to African Americans; Matter of Reedy (64 NY2d 299, 301 [1985])—attempted ticket fixing for son; Matter of Levine (74 NY2d 294, 295 [1989])—promise to a former political leader to adjourn a case and lying to the FBI; Matter of Benjamin (77 NY2d 296, 297 [1991])—sexual assault; Matter of Heburn (84 NY2d 168, 171 [1994])—false subscriptions on designating petitions.
Commission on Judicial Conduct:
Matter of Bloodgood (1982 Ann Report of NY Commn on Jud Conduct 69) — derogatory reference to Jews on court stationery; Matter of Molnar (1989 Ann Report of NY Commn on Jud Conduct 115)—solicitation of sexual favors; Matter of Stiggins (2001 Ann Report of NY Commn on Jud Conduct 123) — conviction for abuse of an incompetent person; Matter of Westcott (2004 Ann Report of NY Commn on Jud Conduct 160) — conviction for sexual relations with a mentally disabled person; Matter of Brownell (2005 Ann Report of NY Commn on Jud Conduct 129) — court check issued to pay a judgment after a case was mishandled; Matter of Fiore (2006 Ann Report of NY Commn on Jud Conduct)—judge left for a job in Iraq.
Justice Blackburne has been an outstanding justice. Persons who testified on her behalf include Congressman Charles Ran-gel, former Mayor David Dinkins, former State Senator and candidate for Lieutenant Governor Basil Paterson, former Presiding Justice of the Appellate Division, Second Department, Milton Mollen, former Appellate Division Justices Seymour Boyers and John Carro and Appellate Division Justice Steven Fisher. Organizations submitting briefs on her behalf include the Association of Black Women Attorneys, the Association of Justices of the Supreme Court of the State of New York, the Latino Lawyers Association of Queens County, Inc., the National Association for the Advancement of Colored People, the Queens County Bar Association and the Queens Law Associates. None of these persons or organizations would support a judge they believed to be unqualified for continued service.
No good reason exists to remove from the bench an outstanding jurist who has made one error in judgment. While it is true that judges should set high standards, it is also true that judges are human and may err. An error in judgment by this judge, approximately two years from retirement, should not lead to removal.
*227I dissent.
Chief Judge Kaye and Judges Ciparick, Rosenblatt, Graffeo and Read concur in per curiam opinion; Judge G.B. Smith dissents and votes to impose the sanction of censure in a separate opinion in which Judge R.S. Smith concurs.
Determined sanction accepted, etc.

 The defendant was subsequently arrested for robbery. The charge was dismissed, but the record does not indicate why.